DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/10/2022 has been entered.
Response to Amendment
The amendments filed on 5/10/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US Pub No. 2017/0250348) in view of Lee (KR2014094408, Machine translation) and Kim (KR1020130074765, Machine translation)
	Regarding Claims 1 and 6, Jin et al. teaches an organic electroluminescent device [Fig. 1-2, 0047-0049] comprising a first electrode [EL1, Fig. 1-2, 0049], a second electrode [EL2, Fig. 1-2, 0048] facing the first electrode [Fig. 1], a light-emitting layer [EML, Fig. 1-2, 0084] between the first electrode and the second electrode [Fig. 2], and an electron transport layer [ETL, Fig. 2, 0085] and an electron buffer layer [BFL1 and BFL2, Fig. 2, 0084-0085] between the light-emitting layer [EML Fig. 2] and the second electrode [EL2, Fig. 2], wherein the electron buffer layer [BFL1 and BFL2, Fig. 2, 0084-0085] comprises a carbazole compound. The buffer layer of Jin et al. utilizes a compound which has a high electron mobility, and improved luminous efficiency, and increase the amount of electrons reach the emission layer, increase the amount of exciton, and improved emission efficiency [0076].
	Lee et al. is silent on the electron transport layer comprises a compound represented by formula 2, and a buffer layer comprises a compound represented by formula 5-7, 11, and 14.
	Lee et al. teaches a compound used in an OLED device which can be incorporated into an electron transport layer [top of page 14 of 36 of translated document, and page 17 of original document]. The compound is used to provide high luminous efficiency, low driving voltage, high thermal resistance, and improved lifetimes [page 11 of 36, middle of page].

    PNG
    media_image1.png
    160
    205
    media_image1.png
    Greyscale


	Since Jin et al. is concerned about providing increased efficiency [0076] and the OLED device comprises a electron transport layer, it would have been obvious to one of ordinary skill in the art before the filing of the invention modify the electron transport layer of Jin et al. with the compound of Lee et al. in order to provide a OLED with high luminous efficiency, low driving voltage, high thermal resistance, and improved lifetimes [page 11 of 36, middle of page].
	In addition, the combination would have been merely the selection of a conventional electron transport material in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Within the combination above, modified Jin et al. teaches a compound which would be an isomer of the claimed compound; therefore, one skilled in the art before the filing of the invention would have reasonably expected that a isomer of the compound of modified Jin et al. to have similar properties of the claimed isomer in the claim and could be used for the same purpose.
	Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Kim et al. teaches a carbazole compound which provides excellent thermal stability, efficiency, and lifetime [bottom of page 13 of 44, and top of page 14 of 44].
In the compound in regards to the claims, the compound corresponds to formula 5, Y1 is Nitrogen, Ar1 and Ar2 are phenyl, Ar5 is phenyl, Ar7 are phenyl, Ar6 is hydrogen, and g and h are 1

    PNG
    media_image2.png
    258
    337
    media_image2.png
    Greyscale



	Since modified Jin et al. teaches the buffer layer comprises a compound which utilizes a compound which has a high electron mobility, and improved luminous efficiency, and increase the amount of electrons reach the emission layer, increase the amount of exciton, and improved emission efficiency [0076] and also comprises a carbazole type compound, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the buffer layer compound of modified Jin et al. with the compound of Kim et al. in order to provide excellent thermal stability, efficiency, and lifetime [bottom of page 13 of 44, and top of page 13 of 44].
	
	Regarding Claim 7, within the combination above, modified Jin et al. teaches all the structural limitations of claim; therefore, it is the view of the examiner, based on the teaching of modified Jin et al. has a reasonable basis to believe the claimed “ wherein the light-emitting layer comprises a host compound and a dopant compound, the LUMO (lowest unoccupied molecular orbital) energy level of the electron buffer layer is higher than the LUMO energy level of the host compound, and the LUMO energy level of the electron transport layer is higher or lower than the LUMO energy level of the electron buffer layer.” is inherently possessed by the OLED of modified Jin et al.
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 8, within the combination above, modified Jin et al. teaches all the structural limitations of claim; therefore, it is the view of the examiner, based on the teaching of modified Jin et al. has a reasonable basis to believe the claimed equations 1 and 2 are inherently possessed by the OLED of modified Jin et al.
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 9, within the combination above, modified Jin et al. teaches all the structural limitations of claim; therefore, it is the view of the examiner, based on the teaching of modified Jin et al. has a reasonable basis to believe the claimed equations 3 and 4 are inherently possessed by the OLED of modified Jin et al.
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US Pub No. 2017/0250348) in view of Lee (KR2014094408, Machine translation) and Kim (KR1020130074765, Machine translation) as applied above in addressing claim 1, in further view of Hwang (KR1020120020816, Machine translation)
Regarding Claim 5, within the combination above, modified Jin et al. is silent on the compound of the claim.
	Hwang et al. teaches a compound for an OLED which provides high electron transport efficiency [middle of page 1 of 17].
In middle of page 7, the compound of Hwang et al. is the same as B-59

    PNG
    media_image3.png
    175
    343
    media_image3.png
    Greyscale



	Since modified Jin et al. teaches the buffer layer comprises a compound which utilizes a compound which has a high electron mobility, and improved luminous efficiency, and increase the amount of electrons reach the emission layer, increase the amount of exciton, and improved emission efficiency [0076], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the buffer layer compound of modified Jin et al. with the compound of Hwang et al. in order to provide high electron transport efficiency [middle of page 1 of 17].
Claims 1, and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US Pub No. 2017/0250348) in view of Lee (KR2014094408, Machine translation) and Hwang (KR1020120020816, Machine translation)
	Regarding Claims 1, and 5-6, Jin et al. teaches an organic electroluminescent device [Fig. 1-2, 0047-0049] comprising a first electrode [EL1, Fig. 1-2, 0049], a second electrode [EL2, Fig. 1-2, 0048] facing the first electrode [Fig. 1], a light-emitting layer [EML, Fig. 1-2, 0084] between the first electrode and the second electrode [Fig. 2], and an electron transport layer [ETL, Fig. 2, 0085] and an electron buffer layer [BFL1 and BFL2, Fig. 2, 0084-0085] between the light-emitting layer [EML Fig. 2] and the second electrode [EL2, Fig. 2], wherein the electron buffer layer [BFL1 and BFL2, Fig. 2, 0084-0085] comprises a carbazole compound. The buffer layer of Jin et al. utilizes a compound which has a high electron mobility, and improved luminous efficiency, and increase the amount of electrons reach the emission layer, increase the amount of exciton, and improved emission efficiency [0076].
	Lee et al. is silent on the electron transport layer comprises a compound represented by formula 2, and a buffer layer comprises a compound represented by formula 5-7, 11, and 14.
	Lee et al. teaches a compound used in an OLED device which can be incorporated into an electron transport layer [top of page 14 of 36 of translated document, and page 17 of original document]. The compound is used to provide high luminous efficiency, low driving voltage, high thermal resistance, and improved lifetimes [page 11 of 36, middle of page].

    PNG
    media_image1.png
    160
    205
    media_image1.png
    Greyscale


	Since Jin et al. is concerned about providing increased efficiency [0076] and the OLED device comprises a electron transport layer, it would have been obvious to one of ordinary skill in the art before the filing of the invention modify the electron transport layer of Jin et al. with the compound of Lee et al. in order to provide a OLED with high luminous efficiency, low driving voltage, high thermal resistance, and improved lifetimes [page 11 of 36, middle of page].
	In addition, the combination would have been merely the selection of a conventional electron transport material in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
	Within the combination above, modified Jin et al. teaches a compound which would be an isomer of the claimed compound; therefore, one skilled in the art before the filing of the invention would have reasonably expected that a isomer of the compound of modified Jin et al. to have similar properties of the claimed isomer in the claim and could be used for the same purpose.
	Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Hwang et al. teaches a compound for an OLED which provides high electron transport efficiency [middle of page 1 of 17].
In middle of page 7, the compound of Hwang et al. is the same as B-59

    PNG
    media_image3.png
    175
    343
    media_image3.png
    Greyscale



	Since modified Jin et al. teaches the buffer layer comprises a compound which utilizes a compound which has a high electron mobility, and improved luminous efficiency, and increase the amount of electrons reach the emission layer, increase the amount of exciton, and improved emission efficiency [0076], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the buffer layer compound of modified Jin et al. with the compound of Hwang et al. in order to provide high electron transport efficiency [middle of page 1 of 17, Abstract].
	Regarding Claim 7, within the combination above, modified Jin et al. teaches all the structural limitations of claim; therefore, it is the view of the examiner, based on the teaching of modified Jin et al. has a reasonable basis to believe the claimed “ wherein the light-emitting layer comprises a host compound and a dopant compound, the LUMO (lowest unoccupied molecular orbital) energy level of the electron buffer layer is higher than the LUMO energy level of the host compound, and the LUMO energy level of the electron transport layer is higher or lower than the LUMO energy level of the electron buffer layer.” is inherently possessed by the OLED of modified Jin et al.
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 8, within the combination above, modified Jin et al. teaches all the structural limitations of claim; therefore, it is the view of the examiner, based on the teaching of modified Jin et al. has a reasonable basis to believe the claimed equations 1 and 2 are inherently possessed by the OLED of modified Jin et al.
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 9, within the combination above, modified Jin et al. teaches all the structural limitations of claim; therefore, it is the view of the examiner, based on the teaching of modified Jin et al. has a reasonable basis to believe the claimed equations 3 and 4 are inherently possessed by the OLED of modified Jin et al.
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US Pub No. 2017/0250348) in view of Lee (Kr2014094408, Machine translation)  and Kim (KR1020130074765, Machine translation) as applied above in addressing claim 1, in further view of Kang (US Pub No. 2015/0144897)
	Regarding Claim 10, within the combination above, modified Jin et al. is silent on wherein the electron transport layer further comprises a reductive dopant.
	Kang et al. teaches an electron transport layer for an OLED device doped with a reductive dopant such as LiF [0048-0050].
	Since modified Jin et al. teaches an electron transport layer for a OLED device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the dopant of Kang et al. in the electron transport layer of modified Jin et al. as it is merely the selection of conventional dopants for electron transport layers in the art and one of ordinary skill would have a reasonable expectation of success in doing so.	
	The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US Pub No. 2017/0250348) in view of Lee (Kr2014094408, Machine translation), and  Hwang (KR1020120020816, Machine translation) as applied above in addressing claim 1, in further view of Kang (US Pub No. 2015/0144897)
	Regarding Claim 10, within the combination above, modified Jin et al. is silent on wherein the electron transport layer further comprises a reductive dopant.
	Kang et al. teaches an electron transport layer for an OLED device doped with a reductive dopant such as LiF [0048-0050].
	Since modified Jin et al. teaches an electron transport layer for a OLED device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the dopant of Kang et al. in the electron transport layer of modified Jin et al. as it is merely the selection of conventional dopants for electron transport layers in the art and one of ordinary skill would have a reasonable expectation of success in doing so.	
	The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, and 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726